DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
3.	Claims 1-2, 6-11, 21-35 are pending. Claims 1-2, 6-11, 21, 25-26 are under examination on the merits.  Claims 1-2, 22, 33-35 are amended. Claims 2-5,12-20 are previously cancelled. Claims 22-24, 27-35 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 06/22/2020 have been fully considered but they are not persuasive, thus claims 1-2, 6-11, 21, 25-26 stand rejected as set forth in Office action dated 07/27/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1-2, 6-11, 21, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as 

8.	Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 2 recites the term “…and at least one polar solvent, a'2) forming a non-polar phase by mixing at least one non-polar perfluorinated solvent, and at least one fluorinated surfactant in step a’) and at least one polar solvent, a'’2) forming a non-polar phase by mixing at least one non-polar non-perfluorinated solvent, and at least one surfactant in step a’’. There are insufficient antecedent basis for these limitations in the claim. 
For the purpose of examination against the prior art, claim 2 is construed to recite “the at least one polar solvent, a'2) forming a non-polar phase by mixing the at least one non-polar perfluorinated solvent, and the fluorinated surfactant in step a’) and the at least one polar solvent, a'’2) forming a non-polar phase by mixing the at least one non-polar non-perfluorinated solvent, and the at least one surfactant in step a’’”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.	Claims 1-2, 6-11, 21, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Farrand et al. (WO 2011/154103A1 A1, hereinafter “Farrand”) in view of Houet al.(US Pat. No. 5,573,711, hereinafter “Hou”). 

	Regarding claim 1: Farrand teaches a process for the preparation of colored or black particles consisting of a dye dispersed in a non-polar solvent (Page 1, lines 3-5), the process comprising the following steps: a') forming a reverse emulsion consisting of the dye selected from the group consisting of Acid Red 37, Acid Black 52, Acid Black 107, Acid Black 132, Acid Black 172, Direct Black 19 (Page 11, lines 22-37 to  Page 12, lines 1-18), and at least one polar solvent, at least one non-polar solvent, optionally at least one light stabilizer, and a surfactant (Page 30, lines 4-9), b) removing the polar solvent or solvents by evaporative methods, wherein the non-polar solvent or solvents are not removed (Page 30, lines 10-11). Farrand does not expressly teach the at least one non-polar fluorinated solvent or solvents, and a fluorinated surfactant. 
However, Hou teaches a dielectric suspension for use in an electrophoretic image display, electrostatic printing or the like (Col. 1, lines 24-30; Col. 3, lines 1-10), comprising a suspension medium including a dense fluorinated solvent (Col. 3, lines 11-17), and a less dense hydrocarbon solvent (Col. 3, lines 18-30), a plurality of pigment particles dispersed in the suspension medium, a fluid dye dissolved in the suspension medium for providing a contrast with the pigment particles, and a fluorinated surfactant adsorbed on the pigment particles for preventing the pigment particles from agglomerating (Col. 3, lines 37-43) with benefit of providing a combination of a dense fluorinated solvent along with a less dense hydrocarbon liquid, produce a stronger solvent system which is suitable for making dielectric fluid suspensions for Electrophoretic image displays (EPIDs) and similar devices, since liquids that are completely fluorinated are dense and colorless, and have the tendency to be relatively inert 
In an analogous art of the process for the preparation of polymer particles for use in electrophoretic devices, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the non-polar solvent or solvents and surfactant by Farrand, so as to include the non-polar fluorinated solvent or solvents, and fluorinated surfactant as taught by Hou, and would have been motivated to do so with reasonable expectation that this would result in providing combination of a dense fluorinated solvent along with a less dense hydrocarbon liquid, produce a stronger solvent system which is suitable for making dielectric fluid suspensions for Electrophoretic image displays (EPIDs) and similar devices, since liquids that are completely fluorinated are dense and colorless, and have the tendency to be relatively inert (Col. 2, lines 32-38), and furthermore to provide an environmentally acceptable dielectric suspension composition comprising a fluorinated solvent medium which exhibits excellent optical contrast, high electrophoretic speed, long operating lifetime, and good suspension stability in an EPID or other like device as suggested by Huo (Col. 2, lines 59-64). 
It is noted that the term “optionally” excluded an ingredient such as at least one light stabilizer in claimed process.  

Regarding claim 2: Farrand teaches the process (Page 1, lines 3-5), wherein the forming of the reverse emulsion of step a') is prepared by: a'1) forming a polar phase by mixing the dye, optionally at least one light stabilizer, and  the at least one polar solvent (Page 30, lines 13-16), a'2) forming a non-polar phase by mixing the at least one non-polar perfluorinated solvent and the fluorinated surfactant (Page 30, lines 16-17), a'3) combining the polar phase and the non-

Regarding claim 6: Farrand teaches the process (Page 1, lines 3-5), wherein the non-polar solvent used in step a’) is a perfluorinated hydrocarbon having a refractive index of ≤ 1.3, a dielectric constant ≤ 10, and a boiling point > 80 °C (Page 12, lines 25-31). 

	Regarding claim 7: Farrand teaches the process (Page 1, lines 3-5), wherein the polar solvent used in step a’) is selected from  the group consisting of water, low molecular weight alcohols, methyl ethyl ketone, acetonitrile, DMSO, DMF or mixtures thereof (Page 17, lines 3-10;  Page 31, lines 7-10). 

Regarding claim 8: Farrand teaches the process (Page 1, lines 3-5), wherein the reverse emulsion comprises perfluoro(tributylamine) or dodecane as non-polar phase (Page 17, lines 12-17; Page 31, lines 9-12), and a polar phase comprising water, ethanol, methanol, industrial methylated spirits or mixtures thereof  (Page 17, lines 12-17; Page 31, lines 4-7). 

Regarding claim 9: Farrand teaches the process (Page 1, lines 3-5), further comprising c) concentrating the non-polar solvent or solvents (Page 21, lines 24-25).

Regarding claim 10: Farrand teaches the process (Page 1, lines 3-5),  further comprising step c') removing the non-polar solvent or solvents (Page 21, lines 24-25).

	Regarding claim 11: Farrand teaches a dispersion prepared by the recited process (Page 3, lines 18-22; Page 20, lines 14-15). 
	Regarding claim 21: Farrand teaches a dispersion comprising colored or black particles prepared  by the recited process (Page 7, lines 5-12).

	Regarding claim 25: Farrand teaches a mono, bi or polychromal electrophoretic device comprising the dispersion (Page 19, lines 24-26; Page 32, lines 1-2). 

	Regarding claim 26: Farrand teaches a total Internal Reflection (TER) type device comprising the dispersion (Page 1, 6-13; Page 19, lines 24-26; Page 32, lines 1-2). 

Response to Arguments
11.	Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive,
In response to Applicant’s argument that Farrand describes a process for the preparation of colored polymer particles and discloses polymerizable dyes and pre-polymerized dyes, thus the particles comprise a polymer component.
The Examiner respectfully disagrees. Claim 1 recites colored or black particles consisting of a dye and a fluorinated surfactant. Claims are to be read in light of the specification and giving them their broadest reasonable interpretation. Rosemount Inc. v. Beckman Instruments Inc. 221 USPQ 1 (Fed.Cir. 1984); In re Marosi 218 USPQ 289 (Fed. Cir. 1983); In
re Tanaka 193 USPQ 139 (CCPA 1977); In re Okuzawa 190 USPQ 464, 466 (CCPA 1976).  Thus, the recited language does not necessarily exclude the surface modified dye particles. In other word, the surface modified dye such as colored or black polymer particles dye as taught by Farrand  encompasses forming a reverse emulsion consisting of a dye as recited in claim 1. 


The Examiner respectfully disagrees. Farrand teaches a process for the preparation of coloured or black particles dispersed in a non-polar solvent (Page 1, lines 3-5), the process comprising the following steps: a') forming a reverse emulsion consisting of at least one dye
selected from the group consisting of Acid Red 37, Acid Black 52, Acid Black 107, Acid Black 132, Acid Black 172, Direct Black 19 (Page 11, lines 22-37 to  Page 12, lines 1-18), at least one polar solvent, at least one non-polar solvent, optionally at least one light stabilizer, and at least one surfactant (Page 30, lines 4-9), b) removing the polar solvent or solvents by evaporative methods, wherein the non-polar solvent or solvents are not removed (Page 30, lines 10-11). Farrand does not expressly teach the non-polar fluorinated solvent or solvents, and at least one fluorinated surfactant. 
However, Hou teaches  a dielectric suspension for use in an electrophoretic image display, electrostatic printing or the like (Col. 1, lines 24-30; Col. 3, lines 1-10), comprising a suspension medium including a dense fluorinated solvent (Col. 3, lines 11-17), and a less dense hydrocarbon solvent (Col. 3, lines 18-30), a plurality of pigment particles dispersed in the suspension medium, a fluid dye dissolved in the suspension medium for providing a contrast with the pigment particles, and a fluorinated surfactant adsorbed on the pigment particles for preventing the pigment particles from agglomerating (Col. 3, lines 37-43) with benefit of providing a combination of a dense fluorinated solvent along with a less dense hydrocarbon liquid, produce a stronger solvent system which is suitable for making dielectric fluid suspensions for Electrophoretic image displays (EPIDs) and similar devices, since liquids that are completely fluorinated are dense and colorless, and have the tendency to be relatively inert (Col. 2, lines 32-38), and furthermore to provide an environmentally acceptable dielectric suspension composition comprising a fluorinated solvent medium which exhibits excellent optical contrast, high electrophoretic speed, long operating lifetime, and good suspension 
It is noted that the rationale different from applicant is permissible. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993). It appears that  Hou’s disclosure would have led one of ordinary skill in the art, through no more than ordinary creativity, to replace Farrand‘s non-polar solvent with Hou‘s non-polar fluorinated solvent. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418(2007) (in making an obviousness determination one “can take account of the inferences and creative steps that a person of ordinary skill in the art would employ”). 
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention process (i.e., the process for the preparation of black polymer particles dispersed in at least one non-polar solvent) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.



Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/02/2020